EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that this corrected Examiner’s Amendment is being sent to replace the Examiner’s Amendment mailed 8/11/2021, which included typographical errors.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ardalan (Ed) HajiKhalili (Re. No. 72,758) on July 30, 2021.

The application has been amended as follows: 
	Claim 1, line 5, “first and second legs each” has been changed to --a first leg and second leg, each--.
	Claim 1, line 7, “second ends” has been changed to --second end--.
	Claim 1, line 14, “each first leg” has been changed to --the first leg--.
	Claim 1, line 16, “its” has been replaced with --the corresponding--.
	Claim 4, line 1, “second ends” has been changed to --second end--.

	Claim 9, line 1, “claim 8” has been changed to --claim 1--.
	Claim 10, line 3, “its” has been changed to --the--.
	Claim 11, line 2, “in operable communication” has been changed to --is in operable communication--.
	Claim 11, line 3, “its first leg” has been changed to --the first leg--.
	Claim 11, line 3, “its second leg” has been changed to --the second leg--.
	Claim 11, line 4, “the braking mechanism” has been changed to --the braking mechanisms--.
	Claim 12, line 1, “claim 8” has been changed to --claim 1--.
	Claim 17, line 1, “second ends” has been changed to --second end--.
	Claim 17, line 2, “have” has been changed to --has--.
	Claim 21, line 13, “each first leg” has been changed to --the first leg--.
Claim 24, line 1, “second ends” has been changed to --second end--.
	Claim 24, line 2, “have” has been changed to --has--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                     

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636